Citation Nr: 0720091	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1953 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss, but 
there is no competent evidence that shows a causal link 
between his hearing loss and any remote incident of service.

2.  The veteran currently has tinnitus, but there is no 
competent evidence that shows a causal link between his 
tinnitus and any remote incident of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 and 3.304 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  As will be explained below, no legal 
presumption is applicable here because the earliest evidence 
of the veteran's hearing loss is not until many decades after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his current hearing loss is a result 
of military exposure to excessive noise during his duties as 
an engineer foreman and heavy truck driver during his tour in 
an engineer battalion. 

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's DD-214 confirms the veteran was in an engineer 
battalion working as an engineer foreman.  Regrettably, the 
Board notes that the veteran's service medical records are 
largely unavailable due to a fire-related incident.  The 
salvageable service medical records were found moldy and 
brittle.  Photocopies made in attempt to preserve the records 
were moderately successful, but do not show the entire 
substance of each page. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).   Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The salvageable military documents do not indicate the 
veteran ever complained of or was treated for hearing loss or 
tinnitus.  The veteran indicated "ear trouble" on his 
induction and separation examination, but no further 
explanation was indicated and on examination no hearing 
abnormalities were found.  Rather, the veteran's induction 
and June 1955 separation examination indicate the veteran 
entered and exited the military with no abnormalities, to 
include hearing loss or tinnitus. 

The veteran further denies that he ever experienced a 
specific injury causing his current hearing loss and injury.  
Rather, he claims he was exposed to excessive noise through 
the course of his duties as an engineer foreman and heavy 
truck driver. 

The Board finds the veteran's statements to be credible and 
confirmed with the salvageable military records.  Given the 
veteran's military occupation, noise trauma may be presumed.  
The salvageable service medical records, however, do not 
indicate in-service occurrence of any chronic condition.  
Indeed, there are no medical records at all indicative of 
hearing loss or tinnitus until 2004, nearly five decades 
after the veteran's separation from the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss and tinnitus are related to his in-service noise 
exposure or any other remote incident in service.  The Board 
concludes they are not. 

Again, after service, there is no medical evidence suggesting 
any complaints, treatments or diagnoses of any hearing loss 
until 2004, nearly fifty years later.  The veteran underwent 
a VA hearing test in April 2004 where he reported hearing 
loss and constant bilateral tinnitus.  He also reported no 
known post-service occupational noise exposure, being exposed 
only to electric forklifts which were not noisy.  At that 
time, the hearing test conducted indicated bilateral high 
frequency sensorineural hearing loss.

The veteran was afforded a VA audiological examination in 
September 2004 to determine the extent and likely etiology of 
any audiological defects found.  The examiner diagnosed the 
veteran with bilateral moderate high frequency sensorineural 
hearing loss with good word recognition and acoustic 
immittance consistent with normal middle ear function as well 
as constant bilateral tinnitus.  In regard to likely etiology 
for the rendered diagnoses, the examiner opined as follows: 

The service medical record documents the veteran was 
assigned to an[] Engineering Battalion at Ft. Leonard 
Wood, Missouri during military service.  Normal whisper 
tests were present, which did not rule out hearing loss.  
The hearing loss is not worse than what would be 
predicted from aging.  Therefore it is not as likely as 
not hearing loss or tinnitus resulted from acoustic 
trauma during military service. 

The Board finds the examiner's opinions compelling.  The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the claims file, including 
the veteran's April 2004 hearing test with a description of 
his post-service vocational career. 

Also compelling, no medical provider has ever linked the 
veteran's hearing loss to any remote incident of service or 
otherwise conflicted with the VA examiner's findings.  Also 
significant, there is no history of reported bilateral 
hearing loss or tinnitus until 2004, nearly fifty years after 
service. 

The Board has considered the veteran's statements that he 
suffered with hearing problems while in the military and 
thereafter.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claims fail based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss or tinnitus to any remote 
incident of service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the claimant in June 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's salvageable service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  While any 
errors in VA compliance with the VCAA are presumed to result 
in prejudice to the veteran, the Board specifically finds 
that any such error has not resulted in prejudice to the 
veteran.  VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, the 
Board may proceed to consider the merits of the claims, as 
indicated above.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


